                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 ZACK RILEY,                                      )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   No. 3:18-cv-00630
                                                  )   CHIEF JUDGE CRENSHAW
 NASHVILLE METRO TRANSIT                          )
 AUTHORITY,                                       )
                                                  )
        Defendant.                                )


                                            ORDER

       Before the Court is a Report and Recommendation from the Magistrate Judge,

recommending that the Court grant Nashville Metro Transit Authority’s (“Metro”) Motion to

Dismiss (Doc. No. 8) and dismiss the action with prejudice. (Doc. No. 15.) Riley has filed an

untimely response to the R&R, arguing that he did not receive notice of the R&R and requesting

it be dismissed. In addition to being untimely, Riley’s assertion that he did not receive notice of

the R&R is belied by the record, which indicates that the January 2, 2019 R&R was mailed to him

by regular mail. (See Doc. No. 15.) Accordingly, to the extent that Riley’s response constitutes an

objection to the R&R, such objection is DENIED. After a de novo review of the record, the Court

agrees that Metro’s instant motion should be granted, and the action dismissed with prejudice. The

Report and Recommendation (Doc. No. 15) is ADOPTED.

       Accordingly, Metro’s Motion to Dismiss (Doc. No. 8) is GRANTED. This case is

DISMISSED WITH PREJUDICE.
IT IS SO ORDERED.




                    ____________________________________
                    WAVERLY D. CRENSHAW, JR.
                    CHIEF UNITED STATES DISTRICT JUDGE




                      2
